DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/880,138. Receipt of the preliminary amendments and arguments filed on 07/28/2020 is acknowledged.
Claims 1-7 are pending.
Claims 1-7 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 6, and 7 are objected to because of the following informalities: claims 2, 4, 6, and 7 each define the limitation “fixidly,” when it is recommended to define --fixedly-- for grammatical purposes. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerry (FR 2992009).
Regarding claim 1, Guerry discloses a tile securing system comprising:
a polymeric one-piece bracket (bracket #4 is disclosed in the English translation as being a one-piece plastic element) having a first flange (the left half of base #6 of figure 2 that is left of element #28), a second flange (the right half of base #6 of figure 2 that is right of element #28), and a central raised wall portion (#28),
the first flange and the second flange opposing each other and being in the same plane (see figure 2),
the central raised wall-portion being orthogonal to both the first flange and the second flange (see figure 2);
a slot opening (the central fastener opening or one of the outer slot openings adjacent the central fastener opening of the wall portion #28 of figure 2) located on an exterior edge of the raised-wall portion (the top exterior edge of the portion #28);
the slot opening having a first width and a first length, wherein the first width is less than the first length (as depicted in figures 3 and 4, each of the slot openings as noted above has a length and width, since it is three-dimensional, where the width can be considered the smaller dimension of such an opening, such as the horizontal width of slot #9 of figure 4 which is smaller than the vertical length of the slot); and
the slot opening configured to receive a wedge that upon insertion into the slot opening expands the first width to a greater second width (A wedge is configured to be received in any one of such slot openings such that the wedge can comprise of a wider width than the opening. Applicant must note, such a wedge is not positively defined and the slot opening of the prior art is configured to receive a wedge as defined.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Patent 6,321,499) in view of Chester (U.S. Publication 2016/0168867) and Lam et al. (U.S. Publication 2015/0096250).
Regarding claim 1, Chuang discloses a tile-securing system comprising:
a one-piece bracket (#22) which comprises of a first flange (the left half of base #221 to the left of projection #222 in figure 7), a second flange (the right half of base #221 to the right of projection #222 in figure 7), and a central raised wall portion (#222),
the first flange and the second flange opposing each other and being in the same plane (see figure 7),
the central raised-wall portion being orthogonal to both the first flange and the second flange (see figure 7).
However, Chuang does not disclose the raised-wall portion comprises a slot opening located on an exterior edge and comprising of a width that is less than a length, where the slot opening is configured to receive a wedge, or that the bracket is constructed from a polymeric material. 

Furthermore, it is highly well known in the art, as evidenced by Lam et al., that such brackets of a tile-securing system that are to space adjacent tiles and secure the tiles to a lower support mat can be constructed from plastic/polymer materials. See paragraph 29. Therefore, it would have been obvious to have constructed the bracket of Chuang out of a polymer material, as taught in Lam et al., in order to construct a lightweight, cost effective, yet strong bracket for the system and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Chuang in view of Chester and Lam et al. render obvious a wedge that is positioned within the slot opening and fixedly attached to the polymeric 
Regarding claim 3, Chuang in view of Chester and Lam et al. render obvious the wedge has a width that is relatively greater than the first width of the slot opening (see figure 3 of Chester, where the wedge has a width wider than the slot opening due to the tapered side edges, where such features would be provided within Chuang as explained above), and the wedge having a length that is relatively less than the first length of the slot opening (though not specifically disclosed within Chester, it would have been obvious to have constructed the length of the wedge of Chuang in view of Chester to be less than the length of the slot opening so as to not protrude therefrom when inserted therein and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).).
Regarding claim 4, Chuang in view of Chester and Lam et al. render obvious a polymeric mat that is fixedly attached to the first flange or second flange (Chuang discloses the bracket, at the first and second flange undersides, is adhered to the upper surface of mat #13. Furthermore, though Chuang does not specifically disclose the material of the mat is polymeric, Lam et al. disclose such support mats can also be constructed from a plastic/polymer material, see paragraph 30, and it would have been In re Leshin, 125 USPQ 416 (CCPA 1960).).
Regarding claim 5, Chuang in view of Chester and Lam et al. render obvious at least one tile (Chuang; #21) that is adjacent to and in contact with the polymeric one-piece bracket (see figure 7 of Chuang).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Chester, Lam et al., and Lin et al. (U.S. Publication 2004/0258473).
Regarding claim 6, Chuang in view of Chester and Lam et al. render obvious a pedestal that is attached to the polymeric mat (Elements #115 or #11 of Chuang can be considered to form the pedestal which are attached to grooves #131 of the mat #13). Though Chuang does not specifically disclose the use of mechanical or other fasteners to fixedly attach the pedestal with the mat, it is highly well known in the art, as evidenced by Lin et al., that fasteners are used to attach supporting mats of a flooring system to pedestals that raise such supporting mats above a supporting surface in order to prevent movement between such elements, such as during an earthquake. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the system of Chuang such that the mat is 
Furthermore, for compact prosecution purposes, if the Examiner is considered to over broadly interpret the pedestal limitations as being met by the elements of Chaung as explained above, Lin et al. disclose the use of pedestals at spaced locations underneath the corners of the support mat and which pedestals are height adjustable, where it would have been obvious to have replaced the lattice elements #11 and #12 of Chuang for height adjustable pedestals, as taught in Lin et al., in order to reduce the costs of construction by using less materials that extend throughout the bottom area of the system while also allowing the height of such support mats to be adjusted where needed.
Regarding claim 7, Chuang in view of Chester, Lam et al., and Lin et al. render the claimed invention obvious as explained above in the rejections of claims 1-6, where claim 7 is broader than claim 6 only with respect to the limitations of claim 1 requiring the first width to be less than the first length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635